UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-6087



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


WILLIE HORTON,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CR-89-180-A, CA-93-439-AM)


Submitted:   August 31, 1998                 Decided:   October 7, 1998


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


George Franklin West, Jr., RICHARDS, MCGETTIGAN, REILLY & WEST,
Alexandria, Virginia, for Appellant. Debra Sue Straus, Assistant
United States Attorney, David Glenn Barger, OFFICE OF THE UNITED
STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s orders denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).

We have reviewed the record and the district court’s opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court. United States v. Horton, Nos. CR-89-180-A; CA-93-439-AM

(E.D. Va. Jan. 31, 1995; Nov. 25, 1997)     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2